EXHIBIT 16.1 Holtz Rubenstein Reminick LLP 125 Baylis Road Melville, NY 11747-3823 Tel: 631.752.7400 Fax: 631.752.1742 October 27, 2010 Office of the Chief Accountant Securities and Exchange Commission treet, NE Washington, D.C. 20549 Dear Sir/Madam: We have read Item 4.01 of Form 8-K dated October 27, 2010, of Ace Marketing & Promotions, Inc. and are in agreement with the statements contained in paragraphs 1(a) through 1(e).We have no basis to agree or disagree with other statements of the registrant contained therein. /s/ Holtz Rubenstein Reminick LLP Holtz Rubenstein Reminick LLP
